                                                                           Case 4:19-cv-01843-KAW Document 24-1 Filed 08/23/19 Page 1 of 5




                                                                        Rodney B. Sorensen, Bar No. 196926
                                                                        rbs@paynefears.com
                                                                        PAYNE & FEARS LLP
                                                                        235 Pine Street, Suite 1175
                                                                        San Francisco, California 94104
                                                                        Telephone:     (415) 73 8—6850
                                                                  4;    Facsimile:     (415) 73 8-6855

                                                                        Attorneys for
                                                                  GUI

                                                                        Third Party XILINX, INC.




                                                                                                        UNITED STATES DISTRICT COURT
                                                                                         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION


LLP
                              94104
                                                                        THE CENTER FOR INVESTIGATIVE                           Case No. 4: 18-CV-01843 -KAW
                    1175
                                                                        REPORTING AND WILL EVANS,
        LAW
                                                      v—ty-dp—t
                                                                  AWN                                                          DECLARATION OF TANIA BARROS
FEARS
        AT
                    SUITE
                              CALIFORNIA




                                                                                          Plaintiffs,                          REGARDING XILINX’S
                                           738-6850




                                                                                                                               CONFIDENTIALITY INFORMATION
                    STREET,




                                                                                 V.                                            FALLING WITHIN FREEDOM OF
&       ATTORNEYS




                              FRANCISCO,
                                           (415)

                                                      ,_.
                                                                  LA                                                           INFORMATION ACT EXEMPTION 4
                                                                        US. DEPARTMENT OF LABOR,
                    PINE




                    235


PAYNE                         SAN

                                                                                          Defendant.




                                                                                 I, Tania Barres, hereby declare:

                                                      Bgaiasagzasa
                                                                                 1.       I have been an employee of Xilinx in the Human Resources Department for 15 years.
                                                                        I currently work in the capacity of HR Business Partner Director supporting our Central Engineering
                                                                        organization. My responsibilities include providing primary HR support to C suite executives and

                                                                        staff in assessing current organizational needs and identifying and implementing global solutions that

                                                                        drive the business and organizational strategy. In addition, Imanage and facilitate organizational

                                                                        design and development, manage human resource programs including the annual focal program,

                                                                        facilitate talent reviews and drive various leadership and employee development initiatives. Ihave

                                                      N 00              worked   as a   HR Business Partner at Xilinx for   11 years.   Prior to this role, I worked   as an   HR

                                                                                                                                                            Case No. 4: 18-cv—01843   KAW
                                                                                                            DECLARATION OF TANIA BARROS
                                                                                                 Case 4:19-cv-01843-KAW Document 24-1 Filed 08/23/19 Page 2 of 5




                                                                                             Generalist for   3   Years Where    my responsibilities included preparing and analyzing organizational
                                                                                             metrics, employee relations investigations and management / employee coaching. Prior to that

                                                                                             position, I worked      as an   HR representative. In this role my primary responsibilities included

                                                                                             answering general HR questions, interpreting HR guidelines/policies and programs, and resolving

                                                                                             employee issues.       I also analyzed HR call    center inquiries, facilitated new hire orientation and

                                                                                             managed leave        of absence cases by providing in—depth policy and process overview. I am familiar
                                                                                             with the data provided within the EEO-1 Reports and Xilinx’s effort to maintain the conﬁdentiality of

                                                                                             that information.

                                                                                                    2.        Xilinx is a technology company headquartered in San Jose, California with ofﬁces in
                                                                                             Japan, Europe, and Asia Paciﬁc.          It is the world’s leading provider of “All Programmable”

                                                                                             technologies and devices, focusing on programmable logic designs and programmable systems
LLP
                              94104
                                                                           Awa—‘O
                                                                                             integration. Xilinx employs approximately 3,000 people worldwide.
                                                           r—tr—Au—tp—AH




                    1175




        LAW
                    SUITE
                                                                                                    3.        Xilinx, a government contractor, provides EEO-1          data to the Ofﬁce    of Federal
                              CALIFORNIA


FEARS
        AT

                                                                                             Contract Compliance Programs (“OFCCP”). Xilinx provides that data, which represents Xilinx
                                           738-6850




                    STREET,



                                           5)
&       ATTORNEYS




                              FRANCISCO,
                                           (41             p—k
                                                                           U1
                                                                                             business and commercial infonnation, with the understanding that the OFCCP                 will protect the
                    PINE




                    235
                                                                                             conﬁdentiality of the data.
PAYNE                         SAN




                                                                                                    4.            Xilinx   competes for the same business and government customers with other

                                                                                             technology companies, and it competes head—to-head in the ﬁerce competition to recruit and retain

                                                                                             the top talent in the technology industry, especially diverse talent (i.e., candidates who bring to the

                                                                                             workplace a diversity of thought, experience, and background, including race, ethnicity, gender,

                                                      NNNNNNNNNHHv—tt—
                                                                                             sexual orientation, or disability status, among others).        Xilinx workforce data provided within the

                                                                           OONQMLWNHODOOQQ
                                                                                             EEO-1 Report reﬂects the composition           of the Xilinx workforce over time, thus the information in the
                                                                                             EEO-1 Report could be used by Xilinx’s competitors to recruit away Xilinx’s well-trained and

                                                                                             experienced employees. Since female and minority employees are in high demand in many job

                                                                                             classiﬁcations, knowledge         of employees”   EEO-1 status is particularly valuable.    If a competitor
                                                                                             successfully lured away Xilinx employees using Xilinx conﬁdential and proprietary information, the

                                                                                             Company would lose the talent and experience           of the departing employees    and   it would lose the



                                                                                                                                                       _2_                        Case No. 4:18-cv—01843    KAW
                                                                                                                                      DECLARATION OF TANTA BARROS
                                                                                                           Case 4:19-cv-01843-KAW Document 24-1 Filed 08/23/19 Page 3 of 5




                                                                                                       signiﬁcant investment it has made in training those employees. Moreover, Xilinx would need to

                                                                                                       incur substantial cost in attempting to    ﬁll the vacated positions.
                                                                                                                 5.       Xilinx does business in the highly competitive electronics industry and Vigilantly
                                                                                                       protects its conﬁdential workforce data information included within EEO-1 Reports to preserve its

                                                                                                       economic well-being. For example, Xﬂinx requires employees to Sign conﬁdentiality and non-

                                                                                                       disclosure agreements, which precludes public disclosure        of personnel information contained Within
                                                                                                       EEO-1 Reports. In addition, personnel records, including salaries, are stored securely with access

                                                                                                       given only to those with a business need for the information. Xilinx does not disclose or otherwise

                                                                                                       make publically available information contained within EEO-1 Reports.

                                                                                                                 6.       Xilinx provides its EEO-1 Reports to the government pursuant to federal laws and
                                                                                                       regulations and with the longstanding understanding that this information remains conﬁdential.
LLP
                              94104
                                                                        AWN—l
                                                                                                       Xilinx provides the government With its EEO-1 Reports in reliance on the government’s          assurance    of
                    1175
                                                        r—ir—Ip—ap—t




        LAW
                    SUITE
                                                                                                       conﬁdentiality. Xilinx is aware of and relies on the instruction booklet concerning the EEO-1
                              CALIFORNIA


FEARS
        AT

                                                                                                       Reports published by the Equal Employment Opportunity Commission. The instruction booklet
                                           738-6850




                    STREET,




&       ATTORNEYS




                              FRANCISCO,
                                           (415)

                                                         p—k             kl‘l
                                                                                                       states:   “All reports   and any information from individual reports are subject to the conﬁdentiality
                    PINE




                    235
                                                                                                       provisions     of Section 709(6) of Title VII,   and may not be made public by the EEOC prior to the
PAYNE                         SAN




                                                                                                       institution of any proceeding under Title VII involving the EEO-1 data. Any EEOC employee who

                                                                                                       violates this prohibition may be found guilty of a criminal misdemeanor and could be ﬁned or

                                                                                                       imprisoned. The conﬁdentiality requirements allow the EEOC to publish only aggregated data, and

                                                                                                       only in a manner that does not reveal any particular ﬁler’s or any individual employee’s personal

                                                                                                       information. OFCCP will notify contractors of any Freedom of Information Act (FOIA) requests that
                                                      NNNNNNNNNHHI—‘H




                                                                        OO\IO\Ul-I>UJI\J!—‘O\OOO\]O\
                                                                                                       are made to obtain any      of the data provided on the EEO—1 report, and will protect the conﬁdentiality
                                                                                                       of EEO-1       data to the maximum extent possible consistent with FOIA and the Trade Secrets Act.

                                                                                                       However, should OF CCP receive FOIA requests for any EEO-1 data on ﬁlers not Within its

                                                                                                       jurisdiction, OFCCP will refer the requests to the EEOC for a response. The conﬁdentiality provision

                                                                                                       of Section 709(6) of Title VII applies to all EEO-1      data submitted by ﬁlers that are not federal

                                                                                                       contractors, and the EEOC adheres to that statutory provision when reviewing all requests for EEO-1

                                                                                                       data.”

                                                                                                                                                               -3-                       Case No. 4:18—cv—01843   KAW
                                                                                                                                             DECLARATION OF TANIA BARROS
                                                                                                       Case 4:19-cv-01843-KAW Document 24-1 Filed 08/23/19 Page 4 of 5




                                                                                                          7.         Xilinx relies on the assurance that the government “will protect the conﬁdentiality of
                                                                                                   EEO-1 data to the maximum extent possible,” both when asking its employees to disclose sensitive

                                                                                                   information about their identity, and when submitting the data to the government.

                                                                                                          8.         It is   also my understanding that the Ofﬁce      of Federal Contract Compliance Programs

                                                                             \OOO\]O\U‘I-I>UJI\)
                                                                                                   has a practice   of notifying EEO-1 submitters of FOIA requests for their data, pursuant to Department
                                                                                                   of Labor regulation 29 CPR.         §   70.26, and that this is an acknowledgment that the Department       of
                                                                                                   Labor considers such reports to be conﬁdential commercial information. By informing contractors

                                                                                                   that that they will be given notice and will have an opportunity to object the release of the EEO-1

                                                                                                   reports, OFCCP provides an additional assurance that the information              will be treated as conﬁdential
                                                                                                   and withheld to the extent permissible and appropriate under the law.

                                                                                                          9.        Xilinx is aware that on two prior occasions, both the          San Jose Mercury News and
                                                        HHHr—Ar—A




LLP
                           94104
                                                                             AWNHO                 CNN broadcast network made these same FOIA requests for technology companies. And, on both
                 1175




        LAW
                                                                                                   occasions, the companies that ﬁled objections to the request were successful in blocking the
                 SUITE
                           CALIFORNIA


FEARS
        AT


        EYS
                 STREET,
                                        73543850




                                                                                                   disclosure    of their EEO-1 reports based on the “commercial harm” of Exemption N0.             4.

&       ATTORN
                           FRANCISCO,
                                        (415)


                                                        H
                                                                              U1
                                                                                                          10.        In 2009 the San Jose Mercury News organization requested through the FOIA for the
                 PINE




                 235
                                                                                                   Department     of Labor to release so—called EEO-1        race and gender data for the ﬁfteen largest Silicon
PAYNE                      SAN




                                                                                                   Valley tech companies. Five of the companies that objected             —-
                                                                                                                                                                               Google, Apple, Yahoo, Oracle and

                                                                                                   Applied Materials — were successful in blocking the release of these reports. In refusing to release

                                                                                                   the reports, William Thompson, then an associate solicitor with the DOL, wrote in the agency’s ﬁnal

                                                                                                   notiﬁcation of action: “Such data can demonstrate           a   company’s evolving business strategy. . .. The

                                                   [\JNNNNNNNNr—tt—ty—tp—n
                                                                                                   companies have articulated to us that they are in a highly competitive environment in which less

                                                                                                   mature corporations can use this EEO-1 data to assist in structuring their business operations to better
                                                                             OONQM-PWNHOOOOQQ




                                                                                                   compete against more established competitors.”

                                                                                                           11.      Xilinx is aware that in 2011 CNN sought, through a FOIA request to the OFCCP
                                                                                                   (Tracking No. 672075), the EEO—1 reports from 20 high tech companies. Five companies ﬁled

                                                                                                   written objections to the FOIA request         ——
                                                                                                                                                       Hewlett Packard, IBM, Apple, Microsoft and Google. All

                                                                                                   ﬁve were successful in preventing release of their EEO-1 reports. In the ﬁnal response letter, dated

                                                                                                   Dec. 7. 2012, issued by Cynthia Spishak, the Deputy Director, Division              of Management and

                                                                                                                                                             -4-                          Case No. 4:18—cv—01843   KAW
                                                                                                                                            DECLARATION OF TANIA BARROS
                                                                                                                    Case 4:19-cv-01843-KAW Document 24-1 Filed 08/23/19 Page 5 of 5




                                                                                                                Administrative Programs, she wrote: “OFCCP reviewed the submitted objections letter and made an

                                                                                                                independent decision based on FOIA Exemption 4 criteria. The organizations made mandatory

                                                                                                                submissions to the government       of information described as conﬁdential propn'etary trade secret
                                                                                                                information not released or otherwise made available to the public, or to competitors. The general

                                                                                                                reasons for the objections to the release    of the   companies’ EEO-1 Reports include that conﬁdential

                                                                                                                commercial information could cause competitive harm through divulgence to competitors of each

                                                                                                                ﬁrms’ organizational and operational strategies plus          a   multitude of organizational behaviors, patterns,

                                                                                                                and trends; causing negative effects on the ﬁrms’ markets and market segments; the information,                     if
                                                                                                                released, would divulge the ﬁrms’ stafﬁng models which could provide competitors                    with staff raiding
                                                                                                                opportunities; most    of the objecting companies believe the release of the EEO-1              Reports could have

                                                                                                                adverse effects upon growth and expansion activities; and most believe the information release could
LLP
                               94104
                                                                                                                adversely affect products and services. OFCCP believes that the federal contractors’ objections to the
                     1175




        LAW
                     SUITE
                                                                                                                release   of their EEO-1   Reports provided well deﬁned and reasoned objections to the release               of their
                               CALIFORNIA


FEARS
        AT


                     STREET,
                                            738-6850




                                                                                                                submitted information based on business practices and experience. OFCCP has determined it                      will
&       ATI'ORNEYS




                               FRANCISCO,
                                            (415)


                                                                                                                withhold the federal contractors’ information based upon FOIA Exemption N0. 4.” A copy of
                     PINE




                     235
                                                                                                                OFCCP Final Notiﬁcation Letter to CNN, dated Dec. 7, 2012 is attached.
PAYNE                          SAN




                                                                                                                          12.    Xilinx    also is aware that in 2013, 2015, 2016 and 2017,           IBM successfully objected to
                                                   NNNNNNNNNV-‘F—‘HV—‘r—‘r—‘b—‘Hr—t




                                                                                                                news media FOIA requests for its EEO-1 reports under Exemption No. 4. See OFCCP’S                        of Decision
                                                                                      mﬂQm-PWNHOCOONQU‘I-PWNH

                                                                                                                Rej ectiﬁg Fortune's FOIA Request dated Apr. 24, 2017; OFCCP'S Decision Rejecting Bloomberg's

                                                                                                                FOIA Request dated NOV.        3, 2016; OF CCP‘S Decision Rejecting              Masterﬂight Foundation's F OIA

                                                                                                                Request dated Sept. 27, 2016; OFCCP'S Decision Rejecting CNN Business News‘ FOIA Request

                                                                                                                dated July 22, 2013. Copies      of those decisions   are attached.

                                                                                                                          I declare under penalty of perjury under the laws of the          State   of California that the foregoing
                                                                                                                is true and correct.

                                                                                                                          Executed this 2nd day   of August, 2019,    at San Jose, California.




                                                                                                                                                                              mgbe/s\R




                                                                                                                                                                                   1a    arros


                                                                                                                                                                        -5-                                Case No. 4:18—cv-01843   KAW
                                                                                                                                                      DECLARATION OF TANIA BARROS
